Broyles, C. J.
1. The alleged newly discovered evidence is impeaching in its character. Moreover, the affidavits in connection therewith, presented by the plaintiff in error, were met by other affidavits presented by -the State which tended to contradict the affidavits of the witnesses for the defense. Under such'circumstances the judge was the trior of the facts, and'it does not appear that he abused his discretion in overruling the-ground of -the motion for a new trial-which was based upon the alleged newly discovered 'evidence.
*363Decided June 12, 1923.
Thomas & Walker, for plaintiff in error.
A. B. Spence, solicitor-general, contra.
2. The verdict was supported by some evidence, and, the finding of the jury ■ ' having been approved by the trial judge, this court is without authority to interfere. Judgment affirmed.
Imke and Bloodieorth, •/•/., concur.